My opinion is that the cause of action in this case is the same cause of action that was presented in the former case of Leadman v. First National Bank, 184 La. 715, 167 So. 200. The difference is not in the cause of action but only in the argument or reasoning with which the cause of action is presented in the petition in this case. Liles v. Texas Co. 166 La. 293,117 So. 229. For that reason the defendant's plea of res judicata in this case should prevail. The only distinction which the plaintiff in this suit attempts to make between the cause of action presented in his former suit and the cause of action which he presents in this suit is that in the former suit the plaintiff sued as the owner of the note in which his funds were invested and in this suit he attempts to repudiate the investment on the ground that it was not specifically authorized by an order of court. The theory on which the plaintiff based his first suit and the theory on which he bases this suit are founded upon the same facts but are not consistent. For that reason the judge of the district court was right in dismissing this suit. *Page 475